

Exhibit 10.1


AMENDMENT NO. 1 TO CHANGE IN CONTROL, CONFIDENTIALITY
AND NON-COMPETE AGREEMENT


This Amendment is made as of May 7, 2008 (the “Effective Date”), between Greater
Community Bank (the “Bank”), a New Jersey commercial banking corporation,
Greater Community Bancorp (“GCB”), a New Jersey business corporation
(hereinafter collectively referred to as “the Company”) and Stephen J. Mauger
(the “Executive”).


WHEREAS, the Company and the Executive are party to a Change in Control,
Confidentiality and Non-Compete Agreement (the “Agreement”) dated November 13,
2007;


WHEREAS, the Company does not want Executive's Change in Control payment under
Section 2(d) or 2(e) of the Agreement to be reduced by any salary or bonus paid
to Executive following a Change in Control, if the entity resulting from a
Change in Control desires the opportunity for Executive to work at it during the
transition period following the Change in Control;


WHEREAS, the compensation committee of the Greater Community Board of Directors
prior to the date of the Agreement and Plan of Merger by and among Valley
National Bancorp and Greater Community Bancorp dated as of March 19, 2008,
determined that the Executive should receive a stay-on bonus of $100,000
exclusive of and in addition to any payments to the Executive made pursuant to
Section 2(d) or 2(e) of the Agreement;


NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment, the parties intending to be legally bound, agree as follows:


1. Involuntary Termination After Change in Control. Section 2(d) is amended to
delete the language, "less that amount of base salary, excluding any bonuses,
actually paid after the Change in Control, and" so that Section 2(d) now states
in its entirety, "Notwithstanding any provision herein to the contrary, if, in
connection with or within twelve (12) months after any “Change in Control” of
the Company, the Executive’s employment under this Agreement is terminated by
the Company without the Executive’s prior written consent and for a reason other
than Just Cause, the Executive shall be paid an amount equal to one (1) times
his base annual salary, subject to ordinary tax withholdings, provided Executive
executes a waiver and release agreement regarding employment related claims in a
form satisfactory to the Company; however, Executive will not receive this
payment if the Company was placed in conservatorship or receivership in
connection with such Change in Control and the Board of Directors of the Company
determines in good faith that the Change in Control was directed by or otherwise
required by the FDIC.  In no event, may the aggregate amount payable hereunder
equal or exceed the difference between (i) the product of 2.99 times the
Executive’s “base amount” as defined in Section 280G(b)(3) of the Code and
regulations promulgated thereunder, and (ii) the sum of any other parachute
payments (as defined under Section 280G(b)(2) of the Code) that the Executive
receives on account of the change in control.  Such amount shall be paid in a
lump sum, less applicable tax withholdings within ten (10) days of the effective
date of the waiver and release agreement."


2. Stay-On Bonus.  A new section 2.g. shall be added to the Agreement and shall
read as follows:


“g.           Stay-On Bonus.  In the event that a merger occurs between the
Company and Valley National Bancorp ("Valley") pursuant to the Agreement and
Plan of Merger between such parties dated March 19,

 
24

--------------------------------------------------------------------------------

 

2008, that would constitute a Change in Control under this Agreement, Executive
shall be eligible to receive a stay-on bonus of up to $100,000, subject to
ordinary tax withholdings; however, Executive will not receive this payment if
the Company was placed in conservatorship or receivership in connection with
such Change in Control and the Board of Directors of the Company determines in
good faith that the Change in Control was directed by or otherwise required by
the FDIC.  In no event may the aggregate amount payable hereunder equal or
exceed the difference between (i) the product of 2.99 times the Executive’s
“base amount” as defined in Section 280G(b)(3) of the Code and regulations
promulgated thereunder, and (ii) the sum of any other parachute payments (as
defined under Section 280G(b)(2) of the Code) that the Executive receives on
account of the Change in Control.  In order to be eligible for this bonus,
Executive must cooperate promptly with all merger, integration, and/or business
activities, including without limitation: (i) gathering all requested
information and documentation; (ii) assigning, preparing, presenting management
presentations and completely responding to any questions and answers; (iii)
assisting, preparing, reviewing, and completing documents associated with the
merger integration process; and (iv) maintaining the confidentiality of
information.  For purposes of this paragraph, "Just Cause" shall include the
items identified in paragraph 2(c) of the Agreement and items (i)-(iv)
identified above.  The bonus shall be paid on the following dates, provided that
Executive is working for Valley, the entity resulting from the merger of Valley
and the Company, and/or any subsidiaries of the same (collectively, the
“Resulting Company”) at the time of the payment and has satisfactorily performed
his duties for the Resulting  Company as determined by it in its reasonable
discretion:  (i) One third of the bonus ($33,333.33) will be paid 30 days after
the closing of the merger; (ii) one third of the bonus ($33,333.33) will be paid
60 days after the closing of the merger; (iii) one third of the bonus
($33,333.34) will be paid 90 days after the closing of the merger, provided that
the last payment is made no later than March 15 of the year following the year
in which the Change in Control occurred.  In the event Executive's employment is
terminated without Just Cause or for Good Reason he shall also be eligible to
receive these payments, provided Executive executes a waiver and release
agreement regarding employment related claims in a form satisfactory to the
Resulting Company.  In that event, Executive will be paid any amounts still
owing as a bonus in a lump sum, less applicable tax withholdings, within ten
(10) days after the effective date of the waiver and release agreement. If
Executive's employment ends for any other reason, including a termination for
Just Cause and/or a voluntary termination without Good Reason, he is not
eligible for any other payments under this paragraph, but will be permitted to
retain payments previously received.  The payments referenced in this paragraph
2(g) shall be exclusive of and in addition to any payment to be received by the
Executive pursuant to Section 2.d. or 2.e of this Agreement.  Executive further
acknowledges that nothing in this paragraph constitutes a contract of employment
or imposes on the Company and/or the Resulting Company any obligation to retain
Executive, changes the status of Executive's employment, or changes the policies
of the Company and/or the Resulting Company regarding termination of
employment.”


3. No Further Amendment.  Except as expressly provided in this Amendment, the
terms and conditions of the Agreement are and remain in full force and effect.




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.













 
25

--------------------------------------------------------------------------------

 



 
GREATER COMMUNITY BANCORP
EXECUTIVE
           
    By:
/s/ Anthony M. Bruno, Jr.
/s/ Stephen J. Mauger
 
Anthony M. Bruno, Jr.
Stephen J. Mauger
 
Chairman, President and
Senior Vice President,
 
Chief Executive Officer
Treasurer, and Chief
   
Financial Officer
                 
GREATER COMMUNITY BANK
             
    By:
/s/ Anthony M. Bruno, Jr.
   
Anthony M. Bruno, Jr.
   
Chairman, President and
   
Chief Executive Officer
 




26
 
 